                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of
the United States of America,

               Plaintiff,                             Case No. 2:20-cv-01785-BHL
      vs.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

               Defendants.


                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Joseph S. Goode, Mark M. Leitner, John W. Halpin, and

Allison E. Laffey hereby appear in this matter as counsel for Intervenors Wisconsin State

Conference NAACP, Dorothy Harrell, Wendell J. Harris, Sr., and Earnestine Moss, and further

request that all further notices and copies of pleadings, papers, and other materials relevant to this

action be directed and served upon them via the PACER/ECF electronic filing system, with

correspondence, written discovery, and other documents not filed with the Court to be served upon

them at the address below.

       Dated this 4th day of December, 2020.


                                           s/ Allison E. Laffey
                                           Joseph S. Goode (WI State Bar No. 1020886)
                                           Mark M. Leitner (WI State Bar No. 1009459)
                                           John W. Halpin (WI State Bar No. 1064336)
                                           Allison E. Laffey (WI State Bar No. 1090079)
                                           LAFFEY, LEITNER & GOODE LLC
                                           325 E. Chicago Street, Suite 200
                                           Milwaukee, WI 53202
                                           (414) 312-7003 Phone
                                           (414) 755-7089 Facsimile
                                           jgoode@llgmke.com
                                           mleitner@llgmke.com
                                           jhalpin@llgmke.com
            Case 2:20-cv-01785-BHL Filed 12/04/20    Page 1 of 2 Document 34
                                           alaffey@llgmke.com
                              Kristen Clarke (admission pending)
                              Jon Greenbaum
                              Ezra Rosenberg
                              Ajay Saini (admission pending)
                              Jacob Conarck
                              Ryan Snow (admission pending)
                              LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                              UNDER LAW
                              1500 K Street NW, 9th Floor
                              Washington, DC 20005
                              (202) 662-8315 (phone)
                              (202) 783-0857 (fax)
                              kclarke@lawyerscommittee.org
                              jgreenbaum@lawyerscommittee.org
                              erosenberg@lawyerscommittee.org
                              asaini@lawyerscommittee.org
                              jconarck@lawyerscommittee.org
                              rsnow@lawyerscommittee.org

                              Attorneys for Intervenor-Defendants Wisconsin
                              State Conference NAACP, Dorothy Harrell,
                              Wendell J. Harris, Sr., and Earnestine Moss




                              2
Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 34
